Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

                   DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BG-950                                                                    12/29/16
                                                                                 /

IN RE: JASON E. FISHER,
                      Respondent.
Bar Registration No. 465014                       DDN: 177-16

BEFORE:       Easterly and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                      ORDER
                             (FILED - December 29, 2016)

      On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction by consent, this
court’s October 7, 2016, order directing respondent to show cause why the
reciprocal discipline of disbarment should not be imposed, the statement of
Disciplinary Counsel regarding reciprocal discipline, and it appearing that
respondent failed to file a response to the court’s show cause order or an affidavit
as required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Jason E. Fisher is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (default rule of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of disbarment will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                          PER CURIAM